              Case 7:18-cv-09443-KMK Document 18 Filed 12/12/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

-     - - -- -- -- -- --------------------------------------
    KEITH F. BELL, PH.D.,                                      §
                                                               §
                                    Plaintiff,                 §
                                                               §
                    -v-                                        §   Case No. 7:18-cv-09443-KMK
                                                               §
    HUDSON VALLEY HYPE ENTERPRISES,
                                                               §
    LLC
                                                               §
                                                               §
                                    Defendants.
                                                               §
- -- - - - --- -------------------------------------------


         AGREED MOTION FOR ENTRY OF FINAL JUDGMENT AND PERMANENT
                               INJUNCTION


            The parties have agreed to resolve this case. Pursuant to the agreement of the parties, the

    parties request that the Court render the proposed Final Judgment and Permanent Injunction filed

    concurrently with this motion.

            WHEREFORE, the parties pray that this motion be granted, and for all other and further

    relief to which they are justly entitled.
        Case 7:18-cv-09443-KMK Document 18 Filed 12/12/19 Page 2 of 2



Dated: December 12, 2019
                                      Respectfully submitted,


                                      s/Mark N. Mutterperl
                                      Mark N. Mutterperl
                                      ZEISLER PLLC
                                      800 Third Avenue, Suite 2800
                                      New York, NY 10022
                                      Telephone: 917.410.7941
                                      mark@zeisler-law.com

                                      ATTORNEYS FOR PLAINTIFF




                                     -2-
